Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
Claims 1-22 and 25 are cancelled.  Claims 23 and 24 are pending and under examination.  

Priority
	The instant application is a continuation of 15/968,866 filed on 5/2/2018, which is a continuation of 15/660439 filed on 7/26/2017, which is a divisional of 13/130336 filed on 8/4/2011, which is a national stage entry of PCT/IB09/55402 filed on 11/30/2009, which claims foreign priority from South African application ZA200810426 filed on 12/9/2008.  

Examiner’s Note
Applicant's after final arguments filed on 12/22/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s arguments set forth on 12/22/2020 (see claim set from 11/18/2020).  

Terminal Disclaimers
The terminal disclaimers filed on 12/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9750764, 10350241 and copending 14/400902 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant is claiming a trace element aqueous solution of zinc, selenium and at least one other trace element with zinc from 60 mg/ml up to a concentration that, in combination with said selenium and at least one other trace element, preserves suitability for injection of the trace element aqueous injectable solution.  Claim 24 also includes copper to the compositions.  The closest prior art does not teach or does not motivate the addition of selenium and at least one other trace element to such a concentration of zinc (at least 60 mg/ml) in an aqueous solution that preserves its suitability (stability) for injection.  Applicant had provided affidavits on 9/18/2020 to provide the difficulty in producing such aqueous injectable aqueous solutions with 60 mg/ml of zinc and other trace elements including selenium that will remain suitable/stable for injection.  Applicant’s methods are able to produce such solutions as compared to the closest prior art (Laurie ‘511).   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 23 and 24 are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613